 72DECISIONSOF NATIONALLABOR RELATIONS BOARD2.Respondent,Local 810,Steel,Metals,Alloys and HardwareFabricators andWarehousemen,International Brotherhood of Teamsters, Chauffeurs,Warehousemenand Helpersof America,is a labor organization within the meaningof Section 2(5)of the Act.3.By threateningAdvance thatitwouldstop Advancefrom conducting its opera-tions if Advance did not cease furnishing services to Fein,Respondent has engaged inan unfairlaborpractice within the meaning of Section 8(a)(4)(ii)(B) of the Act.4.By picketing,requests,appeals, orders, physical force,and other means, Re-spondent has induced and encouraged individualsemployed by Advanceto cease per-forming servicesfor Advance withan object of forcing or requiringAdvance tocease doing businesswith Fein,thereby engaging in unfair labor practices withinthe meaning of Section 8(b) (4) (i) (B) of the Act.5.Theaforesaid unfair labor practices affect commerce within the meaning ofSection 2(6) and(7) of the Act.[Recommendations omitted from publication.]John Myers,d/b/a Myers&Camille Painters,PetitionerandPainters District Council No.22, of the Brotherhood of Paint-ers, Decorators and Paperhangers of America,AFL-CIO, andRussell Childs and Lester R. O'Bryant,individually and asofficers, agents and employees of Painters District CouncilNo. 22 of the Brotherhood of Painters,Decorators and Paper-hangers of America,AFL-CIO.Case No. AO-25.April 10,1961ADVISORY OPINIONThis is a petition for an advisory opinion filed by John Myers, d/b/aMyers & Camille Painters. In it he alleges in substance as follows :1.Petitioner is engaged in the business of painting, contracting andsubcontracting.He has done painting for general contractors and"directly for companies engaged in interstate commerce" such asSocony Mobile Oil Company, Inc., Detroit Brass and Malleable Com-pany, Chrysler Corporation, and Prudential Insurance Company.Those general contractors for whom he performed subcontract work"held contracts for large amounts with companies engaged in inter-state commerce, and we believe it may be stipulated that such generalcontractors were engaged in interstate commerce."2.During 1958, Petitioner's entire sales amounted to $21,815.63, andduring 1959 to $11,326.10.Cost of materials and supplies purchasedby him was approximately $2,200 in 1958 and about $5,000 in 1959,nearly all of which were purchased from local paint retailers.3.On November 28, 1958, Petitioner brought suit against PaintersDistrict Council No. 22, of the Brotherhood of Painters, Decoratorsand Paperhangers of America, AFI-CIO, and Russell Childs andLester R. O'Bryant as officers, agents, and employees of said DistrictCouncil No. 22 (herein collectively called Respondents), in the Cir-cuitCourt for Wayne County, Michigan. The relief sought in said suit131 NLRB No. 17. MYERS & CAMILLE PAINTERS73isan injunction and damages for alleged breach of a collective-bargaining agreement and alleged representations to "certain generalcontractors" which caused "certain contracts" which petitioner heldto be canceled.The defendants in that case, respondents herein, haveraised the question of "Federal preemption,"contending that theBoard is vested with exclusive jurisdiction over the controversy.A response has been submitted by Respondents. In it they averthat :1.The conduct complained of by Petitioner in his State court action,as disclosed by Petitioner's pleadings in said action, occurred in 1958,at least a year prior to the effective date of the Landrum-Griffin Actproviding for the issuance of advisory opinions.2.Petitioner is therefore seeking to obtain in 1961 an advisoryopinion as to whether or not the Board "wouldhaveasserted jurisdic-tion over matters occurring in 1958, under the Board standardsthenin existence,hada charge been filed at the time." In addition, "the sixmonths for filing and unfair labor practice has elapsed."3.Accordingly, "the question is moot and an advisory opinion couldserve no useful purpose."4. In any event, since no commerce data has been given for anyperiod after 1959, the petition offers "no basis for determining whetheror not the Board would assert jurisdiction at the present time."I.We are of the opinion that the proceeding before us is not moot.Our Rules, as well as our Statements of Procedure, expressly author-ize the filing of a petition for an advisory opinion by any party to aState court proceeding whenever such party has a doubt whether wewould assert jurisdiction over the labor dispute involved. (Section102.98 of Rules; Section 101.39 of Statements of Procedure.)Theword "proceeding" connotes an action pending before the State courtand manifestly does not cover a closed case.We must deduce, how-ever, that Petitioner's suit in the State court has not been terminatedor otherwise finally concluded in view of his uncontradicted or ad-mitted allegations that the State court suit is "pending in the CircuitCourt of Wayne," and that Respondents have filed a motion to dismisson the ground of Federal preemption.Nor do we believe that the petition is moot because the events subjudicein the State court may have occurred prior to the enactment ofthe so-called Landrum-Griffin Act.Regardless what standards theBoard had adopted in 1958 and 1959 for asserting jurisdiction, thequestion is whether the Board would now assert jurisdiction over thisEmployer on the basis of the Board's current standards,and notwhether relief may be had in a Board proceeding. (Section 102.89 of 74DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Board's Rules and Regulations.)Hence it is immaterial whatthe Board's standards were in 1958 and 1959.Accordingly, even as-suming an intervening change in such standards, cases likeN.L.R.B.v,Guy F.'Atkinson Company, et al.,195 F 2d 141 (C.A.9) ; EugenPedersen v. N.L.R.B.,234 F. 2d 417 (C.A. 2) ;Edwin D. Wemyss, anindividual, d/b/a Coca-Cola Bottling Company of Stockton,110NLRB 840; andSiemons Mailing Service,122 NLRB 81, 84-85, haveno bearing on the precise issue now before us.II.We do not believe that the state of the record as to commerce data isso unsatisfactory that we are precluded from rendering an advisoryopinion.Although the Employer's operations for 1960 have not beenstated, nevertheless the record reveals complete figures for 1958 and1959.In such instances "the Board, in applying its jurisdictionalstandards, has ... uniformly relied on the experience of an employerduring the most recent calendar or fiscal year, or the 12-month periodimmediately preceding the hearing before the Board, where such ex-perience was available."Aroostook Federation of Farmers, Inc.,114NLRB 538, 539;Jos.McSweeny & Sons, Inc.,119 NLRB 1399, 1401.This has been true even though the data for the most recent periodhave not been available or the Employer's future operations may beuncertain.John Bischof, an individual d/b/a Bischof Die and En-graving, 114NLRB 1346, 1347;Hobbs-Parsons Co., a corporation,128NLRB 1031;Grant-Billingsley Fruit Company, Inc.,127 NLRB 50;Samuel H. Burton, et al., d/b/a Burton Beverage, 116NLRB 634, 635.III.Petitioner operates as a painting contractor.Our nonretail criteriaapply to him. The Board's standard for exercising jurisdiction overa nonretail enterprise is an annual minimum of $50,000 outflow orinflow, direct or indirect.Siemons Mailing Service,122 NLRB 81,85;Midwest Piping Co., Inc., et al.,127 NLRB 408;Frank Schafer,Inc.,127NLRB 210.IV.Patently, Petitioner's annual volume of business for 1958 and 1959failed to meet the Board's minimum standards relating to nonretailbusiness.Accordingly, the parties are advised that the Board wouldnot exercise jurisdiction over the operations of Myers on the basis ofthe commerce information alleged in the petition with respect to labordisputes under Sections 8, 9, or 10 of our Act.CHAIRMAN MCCULLOCHtook no part in the consideration of theabove Advisory Opinion.